Danhof, C. J.
(dissenting). I dissent. The reason for reversal set forth by the majority consists of sheer speculation not borne out by the record. The record does show that the lower court took a recess during the plea proceeding to allow the defendant to recompose herself. This is not unusual. The record discloses no error in the plea taking; the majority relies on the allegations of the defendant. The defendant does not assert her innocence nor has she moved the lower court for withdrawal of her guilty plea and consequently, since the present record does not support defendant’s claims, reversal is not warranted.